Ex 99.1 CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS DECEMBER TRAFFIC DALLAS, TEXAS – January 8, 2010 Southwest Airlines Co. (NYSE: LUV) announced today that the Company flew 6.0 billion revenue passenger miles (RPMs) in December 2009, a 3.0 percent increase from the 5.8 billion RPMs flown in December 2008.Available seat miles (ASMs) decreased 5.8 percent to 7.8 billion from the December 2008 level of 8.3 billion.The load factor for the month was 76.2 percent, compared to 69.7 percent for the same period last year.For December 2009, passenger revenue per ASM is estimated to have increased in the seven percent range as compared to December 2008. For the fourth quarter 2009, Southwest flew 18.2 billion RPMs, compared to 17.3 billion RPMs for the same period in 2008, an increase of 5.3 percent.Available seat miles decreased 7.7 percent to 23.5 billion from the fourth quarter 2008 level of 25.5 billion.The fourth quarter 2009 load factor was 77.3 percent, compared to 67.8 percent for the same period last year. For the year ended December 31, 2009, Southwest flew 74.5 billion RPMs, compared to 73.5 billion RPMs for the same period in 2008, an increase of 1.3 percent.Available seat miles decreased 5.1 percent to 98.0 billion from the 2008 level of 103.3 billion.The year-to-date load factor was 76.0 percent, compared to 71.2 percent for the same period last year. This release, as well as past news releases on Southwest, are available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS DECEMBER 2009 2008 CHANGE Revenue passengers carried 7,032,357 6,778,951 3.7 % Enplaned passengers 8,354,947 7,964,829 4.9 % Revenue passenger miles (000s) 5,970,666 5,794,390 3.0 % Available seat miles (000s) 7,832,819 8,318,347 (5.8 )% Load factor 76.2 % 69.7 % 6.5 pts. Average length of haul 849 855 (0.7 )% Trips flown 90,784 95,813 (5.2 )% FOURTH QUARTER 2009 2008 CHANGE Revenue passengers carried 21,493,912 20,788,058 3.4 % Enplaned passengers 25,386,440 23,974,845 5.9 % Revenue passenger miles (000s) 18,175,033 17,265,177 5.3 % Available seat miles (000s) 23,506,003 25,455,786 (7.7 )% Load factor 77.3 % 67.8 % 9.5 pts. Average length of haul 846 831 1.8 % Trips flown 272,740 292,392 (6.7 )% YEAR-TO-DATE 2009 2008 CHANGE Revenue passengers carried 86,305,366 88,529,234 (2.5 )% Enplaned passengers 101,338,228 101,920,598 (0.6 )% Revenue passenger miles (000s) 74,456,719 73,491,687 1.3 % Available seat miles (000s) 98,001,621 103,271,343 (5.1 )% Load factor 76.0 % 71.2 % 4.8 pts. Average length of haul 863 830 4.0 % Trips flown 1,125,111 1,191,151 (5.5 )% ***
